            Case 1:06-cr-00012-ER Document 101 Filed 08/16/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

               v.

GEORGE DEJESUS,                                                         ORDER

                               Defendant.                             06 Cr. 12 (ER)



RAMOS, D.J.

          On September 28, 2007, Judge William H. Pauley III sentenced George DeJesus to a term

of 360 months’ imprisonment, following his conviction for narcotics conspiracy in violation of

21 U.S.C. § 846 and for use of a firearm in furtherance of a drug trafficking crime in violation of

18 U.S.C. § 924(c). Doc. 43. DeJesus is serving his sentence at FCI Fairton in Fairton, New

Jersey.

          On March 2, 2021, DeJesus moved pro se for a reduction of sentence pursuant to the First

Step Act of 2018. Doc. 97. On March 31, 2021, DeJesus moved to clarify that his prior motion

was for compassionate release. Doc. 99. DeJesus’ motions are now pending before this Court,

having been reassigned from Judge Pauley on August 13, 2021. Doc. 100. The Government has

not yet filed a response. The Government is therefore directed to respond by September 16,

2021. DeJesus may file a reply, if any, within 30 days of receipt of the Government’s response.

          The Clerk of Court is respectfully directed to mail a copy of this Order to DeJesus:

          George DeJesus, Reg. No. 58595-054
          FCI Fairton
          P.O. Box 420
          Fairton, NJ 08320

          It is SO ORDERED.

Dated: August 16, 2021
       New York, New York                                   _______________________
                                                              Edgardo Ramos, U.S.D.J.
